NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2513-19

KAREN B. ENOUS,

          Plaintiff-Appellant,

v.

ERIC FIELDS and NICOLE
FIELDS,

     Defendants-Respondents.
__________________________

                   Submitted April 19, 2019 – Decided June 16, 2021

                   Before Judges Hoffman and Suter.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Ocean County, Docket No. DC-011405-18.

                   Karen B. Enous, appellant pro se.

                   Respondents have not filed briefs.

PER CURIAM

          After a bench trial in the Special Civil Part, pro se plaintiff Karen B. Enous

appeals from a January 10, 2020 order dismissing her complaint against
defendants Eric and Nicole Fields seeking $15,000 in allegedly misused assets.

We affirm.

                                        I.

      This dispute arises from the use of assets of the deceased Milton L.

Brownlee (the decedent) while he was alive. Plaintiff is the decedent's aunt.

Defendants are related to the decedent as well, though their exact relationship is

unclear. The decedent lived with and paid rent to defendants. In April 2016,

the decedent became ill and bedridden, and executed a power of attorney in favor

of plaintiff on June 30, 2016. Notably, there is no record of the decedent's

mental incompetence or an appointed guardian.

      After the decedent's death in August 2017, plaintiff filed a complaint

alleging defendants misused the decedent's assets while he was alive for their

own personal enjoyment. She further alleged that defendants owed her this

money.

      On December 3, 2019, both parties appeared pro se for a bench trial.

Plaintiff testified to the many ways defendants spent the decedent's assets,

including, among other things, on liquor, gambling, cell phones, and gas. In

response, defendants testified that the decedent lived with their family for over

thirty years; when the decedent became ill, defendants provided him with


                                                                            A-2513-19
                                        2
continuous care. Defendants claimed that the decedent approved their use of his

assets and at times insisted on paying for gifts for them and their children. They

also challenged plaintiff's claims, contending plaintiff misused the decedent's

assets. Further, defendants filed a counterclaim against plaintiff for intentional

infliction of emotional distress, though defendants did not pursue the

counterclaim at trial.

      On January 10, 2020, the trial judge issued a decision and corresponding

order, dismissing plaintiff's complaint and defendants' counterclaim. The judge

found both parties' testimonies to be credible, but the decedent's true wishes

remained unclear and neither party provided sufficient evidence to support their

claims. Thereafter, plaintiff filed this appeal.

                                        II.

      On appeal, plaintiff argues the trial judge erred in (1) finding defendants'

testimony credible, (2) rushing the trial, and (3) not hearing argument

concerning defendants' counterclaim.

      We will not disturb the trial judge's factual findings following a bench

trial, so long as they are supported by substantial credible evidence. Rova Farms

Resort, Inc. v. Investors Ins. Co., 65 N.J. 474, 484 (1974). We owe particular

deference to the judge's evaluation of witness credibility. Ibid. We review the


                                                                            A-2513-19
                                         3
judge's evidentiary rulings for abuse of discretion. Estate of Hanges v. Metro.

Prop. & Cas. Ins. Co., 202 N.J. 369, 382 (2010). We review the judge's legal

rulings de novo. Manalapan Realty, L.P., v. Manalapan Twp. Comm., 140 N.J.

366, 378 (1995).

      Plaintiff first contends that the trial judge erred and abused his discretion

in finding defendants' testimony credible, alleging she offered evidence

disputing their testimony. The record, however, contains substantial evidence

supporting defendants' contentions.     Defendants testified at length that the

decedent was generous with his money and often bought gifts for their family.

Moreover, plaintiff failed to satisfy her burden to establish the decedent's

alleged true wishes. We discern no basis to disturb the judge's decision to credit

the testimony of defendants concerning the generosity of the decedent, who

lived with defendants' family for over thirty years.

      Plaintiff further contends the trial judge erred by rushing the trial . At the

beginning of the trial, the judge said to plaintiff, "I do have another matter. I

think those folks are waiting in the back. . . . So, if you feel yourself dragging

on for hours, see what you can do to make it go by a little bit quicker, okay?"

Despite this statement, we see no evidence the judge did not give plaintiff her

due time. The trial transcript shows that the judge gave plaintiff ample time to


                                                                              A-2513-19
                                         4
present her testimony and arguments. The only argument the judge did not hear

concerned defendants' counterclaim and plaintiff’s response; however, the judge

dismissed defendants' counterclaim.      The lack of time given to plaintiff's

arguments in response to the counterclaim was not prejudicial. Having reviewed

the record in light of the applicable standard, we find no abuse of discretion.

      Affirm.




                                                                            A-2513-19
                                        5